Exhibit 10.2

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT
(Performance-Based Vesting)

 

Tuesday Morning Corporation
2014 Long-Term Incentive Plan

 

This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is entered
into between Tuesday Morning Corporation, a Delaware corporation (the
“Company”), and Steven R. Becker (the “Participant”).  The Board of Directors of
the Company has adopted, and the stockholders of the Company have approved, the
Tuesday Morning Corporation 2014 Long-Term Incentive Plan, as amended (the
“Plan”), the terms of which are incorporated by reference herein in their
entirety.  The Company has agreed to grant the Participant this option to
purchase shares of common stock of the Company as an inducement for the
Participant’s continued and effective performance of services for the Company. 
Any term used in this Agreement that is not specifically defined herein shall
have the meaning specified in the Plan.

 

IT IS AGREED:

 

1.                                      Grant of Option. Subject to the terms of
the Plan and this Agreement, on September 1, 2016 (the “Date of Grant”), the
Company granted to the Participant an option to purchase 248,385 shares (the
“Target Options”) of the common stock of the Company, $.01 par value per share
(“Common Stock”), plus an additional 248,385 shares of Common Stock (the
“Stretch Options,” collectively referred to herein with the Target Options as,
the “Option”), at a price of $6.71 per share (the “Option Price”), subject to
adjustment as provided in the Plan.

 

2.                                      Type of Option.  The Option is a
nonqualified stock option which is not intended to be governed by section 422 of
the Code.

 

3.                                      Participant’s Agreement.  In accepting
the Option, the Participant accepts and agrees to be bound by all the terms and
conditions of the Plan which pertain to nonqualified stock options granted under
the Plan.

 

4.                                      Vesting of Option.  Subject to the
provisions hereof and the provisions of the Plan, the Option will vest and
become exercisable as follows:

 

(a)                                 Except as otherwise provided in this
Section 4, the Option will vest and become exercisable in accordance with the
schedule set forth in Exhibit A, which is attached hereto and made a part
hereof.  In no event will the Option continue to vest after the expiration of
the Performance Period (as that term is defined in Section 22).  To the extent
not exercised, vested portions of the Option shall be cumulative and may be
exercised in whole or in part.

 

(b)                                 Notwithstanding any provision of this
Section 4 to the contrary, in the event of the Participant’s Termination of
Service due to the Participant’s death or Total and Permanent Disability during
the Performance Period, the shares of Common Stock subject to the Option that
would have vested upon the achievement of the applicable vesting condition set
forth in Exhibit A will vest and become exercisable on the date set forth in
Exhibit A upon achievement of the corresponding vesting condition during the
Performance Period; provided, however, that the number of shares of Common Stock
subject to the Option that vest pursuant to this subsection (b) shall be
prorated based on the number of days of the Participant’s employment since the
Date of Grant.

 

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding any provision of this
Section 4 to the contrary, in the event of the Participant’s Termination of
Service during the Performance Period upon or within 12 months following a
Change in Control (i) by the Company without Cause (as that term is defined in
the Employment Agreement, which term is defined in Section 22 below), (ii) by
the Company upon its nonrenewal of the Employment Agreement, or (iii) by the
Participant for Good Reason (as that term is defined in the Employment
Agreement), then the shares of Common Stock subject to the Option that would
have vested upon the achievement of the applicable vesting condition set forth
in Exhibit A will vest and become exercisable on the date set forth in Exhibit A
upon achievement of the corresponding vesting condition during the Performance
Period; provided, however, that the number of shares of Common Stock subject to
the Option that vest pursuant to this subsection (b) shall be prorated based on
the number of days of the Participant’s employment since the Date of Grant.

 

5.                                      Manner of Exercise.

 

(a)                                 To the extent that the Option is vested and
exercisable in accordance with Section 4 of this Agreement, the Option may be
exercised by the Participant at any time, or from time to time, in whole or in
part, on or prior to the termination of the Option (as set forth in Sections 4
and 6 of this Agreement) upon payment of the Option Price for the shares to be
acquired in accordance with the terms and conditions of this Agreement and the
Plan.

 

(b)                                 If the Participant is entitled to exercise
the vested and exercisable portion of the Option, and wishes to do so, in whole
or part, the Participant shall (i) deliver to the Company a fully completed
notice of exercise, in a form as may hereinafter be designated by the Company in
its sole discretion, specifying the exercise date (which shall be at least three
(3) days after giving such notice unless an earlier time is mutually agreed
upon) and the number of shares of Common Stock to be purchased pursuant to such
exercise and (ii) remit to the Company in a form satisfactory to the Company, in
its sole discretion, the Option Price for the shares of Common Stock to be
acquired on exercise of the Option, plus an amount sufficient to satisfy any
withholding tax obligations of the Company that arise in connection with such
exercise (as determined by the Company) in accordance with the provisions of
Section 7 of this Agreement and Section 15.7 of the Plan.

 

(c)                                  The Company’s obligation to deliver shares
of Common Stock to the Participant under this Agreement is subject to and
conditioned upon the Participant satisfying all tax obligations associated with
the Participant’s receipt, holding and exercise of the Option.  Unless otherwise
approved by the Committee, all such tax obligations shall be payable in
accordance with the provisions of Section 7 of this Agreement and Section 15.7
of the Plan.  The Company and its Subsidiaries, as applicable, shall be entitled
to deduct from any compensation otherwise due to the Participant the amount
necessary to satisfy all such taxes.

 

(d)                                 Upon full payment of the Option Price and
satisfaction of all applicable tax obligations, and subject to the applicable
terms and conditions of the Plan and the terms and conditions of this Agreement,
the Company shall electronically register the shares of Common Stock purchased
hereunder in the Participant’s name (or the name of the person exercising the
Option in the event of the Participant’s death ) but shall not issue
certificates to the Participant (or the person exercising the Option in the
event of the Participant’s death) unless the Participant (or such other person)
requests delivery of a certificate as described in Section 8.3(b) of the Plan.

 

6.                                      Termination of Option.  Except as
otherwise provided in Section 4 of this Agreement, unless the Option terminates
earlier as provided in this Section 6, the Option shall terminate and become
null and void on the tenth anniversary of the Date of Grant (the “Option General
Expiration Date”).

 

2

--------------------------------------------------------------------------------


 

Except as otherwise provided in Section 4 of this Agreement, if the Participant
incurs a Termination of Service for any reason, the Option shall not continue to
vest after such Termination of Service.

 

(a)                                 If the Participant incurs a Termination of
Service due to the Participant’s death or Total and Permanent Disability,
(i) the portion of the Option that was exercisable on the date of such
Termination of Service (or that becomes vested and exercisable in accordance
with Section 4(b)) shall remain exercisable for, and shall otherwise terminate
and become null and void on the later of the date that is one year from (x) the
date of the Participant’s death or Total and Permanent Disability and (y) the
expiration of the Performance Period, but in no event after the Option General
Expiration Date, and (ii) the portion of the Option that was not exercisable on
the date of such Termination of Service shall be forfeited and become null and
void immediately upon such Termination of Service; provided, however, that if
the Option remains subject to continued vesting pursuant to Section 4(b), then
the portion of the Option that was not exercisable as of the date of such death
or Total and Permanent Disability and which does not vest pursuant to
Section 4(b) shall be forfeited and become null and void upon the expiration of
the Performance Period.

 

(b)                                 If the Participant incurs a Termination of
Service upon the occurrence of the Participant’s Retirement, (i) the portion of
the Option that was exercisable on the date of Retirement shall remain
exercisable for, and shall otherwise terminate and become null and void at the
end of, a period of up to three years after the date of Retirement, but in no
event after (x) the Option General Expiration Date or (y) the day before the
date the Participant begins engaging in Competition (as that term is defined in
Section 22) during such three-year period, unless he receives written consent to
do so from the Board or the Committee, and (ii) the portion of the Option that
was not exercisable on the date of Retirement shall be forfeited and become null
and void immediately upon such Retirement.

 

(c)                                  If the Participant incurs a Termination of
Service by the Company for Cause or by the Participant without Good Reason,
(i) the portion of the Option that was exercisable on the date of such
Termination of Service shall remain exercisable for, and shall otherwise
terminate and become null and void at the end of, a period of up to 90 days
after the date of such Termination of Service, but in no event after (x) the
Option General Expiration Date or (y) the day before the date the Participant
begins engaging in Competition during such 90-day period, unless he receives
written consent to do so from the Board or the Committee, and (ii) the portion
of the Option that was not exercisable on the date of such Termination of
Service shall be forfeited and become null and void immediately upon such
Termination of Service.

 

(d)                                 If the Participant incurs a Termination of
Service (i) by the Company without Cause, (ii) by the Company upon its
nonrenewal of the Employment Agreement, or (iii) by the Participant for Good
Reason, (x) the portion of the Option that was exercisable on the date of such
Termination of Service (or that becomes vested and exercisable in accordance
with Section 4(c), if applicable) shall remain exercisable for, and shall
otherwise terminate and become null and void at the end of, a period of up to
one year after the later of (A) the date on which the Participant incurs a
Termination of Service and (B) the expiration of the Performance Period, but in
no event after (1) the Option General Expiration Date or (2) the day before the
date the Participant begins engaging in Competition during such one-year period,
unless he receives written consent to do so from the Board or the Committee, and
(y) the portion of the Option that was not exercisable on the date of such
Termination of Service shall be forfeited and become null and void immediately
upon such Termination of Service; provided, however, that if the Option remains
subject to continued vesting pursuant to Section 4(c), then the portion of the
Option that was not exercisable as of the date of such Termination of Service
and which does not vest pursuant to Section 4(c) shall be forfeited and become
null and void upon the expiration of the Performance Period.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Upon the death of the Participant prior to
the expiration of the Option, the Participant’s executors, administrators or any
person or persons to whom the Option may be transferred by will or by the laws
of descent and distribution, shall have the right, at any time prior to the
termination of the Option, to exercise the Option with respect to the number of
shares of Common Stock that the Participant would have been entitled to exercise
if he were still alive.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, in the event the Participant fails to comply with the
confidentiality and non-solicitation provisions of Exhibit B, or the
non-solicitation and/or confidentiality provisions contained in any written
agreement by and between the Participant and the Company, including, without
limitation, the Employment Agreement, then all of the Option shall be forfeited
and become null and void immediately upon a Termination of Service, whether or
not then exercisable, and this Agreement (other than the provisions of this
subsection (f) and the provisions of Exhibit B) will be terminated on the date
of such violation.

 

7.                                      Tax Withholding.  The Company or, if
applicable, any Subsidiary (for purposes of this Section 7, the term “Company”
shall be deemed to include any applicable Subsidiary), shall be entitled to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect the receipt of the
Option, this Agreement, the vesting of the Option or the exercise of the
Option.  Alternatively, the Company may require the Participant (or other person
validly exercising the Option) to pay such sums for taxes directly to the
Company in cash or by check within one (1) day after the date of vesting or
exercise of the Option, as applicable.  Such payments shall be required to be
made when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Common Stock.  Such payment
may be made by (a) the delivery of cash to the Company in an amount that equals
or exceeds (to avoid the issuance of fractional shares under (c) below) the
required tax withholding obligations of the Company; (b) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within six (6) months prior to the date of
exercise, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (c) below)
the required tax withholding payment; (c) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Option, which shares so withheld
have an aggregate Fair Market Value that equals (but does not exceed) the
required tax withholding payment; or (d) any combination of (a), (b), or (c).

 

8.                                      Capital Adjustments and Reorganizations.
The existence of the Option shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.

 

9.                                      Employment Relationship. For purposes of
this Agreement, the Participant shall be considered to be in the employment of
the Company as long as the Participant has an employment relationship with the
Company.  The Committee shall determine any questions as to whether and when
there has been a Termination of Service, and the cause of such Termination of
Service, under the Plan, and the Committee’s determination shall be final and
binding on all persons.

 

10.                               No Fractional Shares.  All provisions of this
Agreement concern whole shares of Common Stock.  If the application of any
provision hereunder would yield a fractional share, such

 

4

--------------------------------------------------------------------------------


 

fractional share shall be rounded down to the next whole share if it is less
than 0.5 and rounded up to the next whole share if it is 0.5 or more.

 

11.                               Limit of Liability.  Under no circumstances
will the Company or an Affiliate be liable for any indirect, incidental,
consequential or special damages (including lost profits or taxes) of any form
incurred by any person, whether or not foreseeable and regardless of the form of
the act in which such a claim may be brought, with respect to the Plan, this
Agreement or the Option.

 

12.                               Not an Employment Agreement.  This Agreement
is not an employment agreement, and no provision of this Agreement shall be
construed or interpreted to create an employment relationship between the
Participant and the Company, its Subsidiaries or any of its Affiliates or
guarantee the right to remain employed by the Company, its Subsidiaries or any
of its Affiliates for any specified term.

 

13.                               No Rights As Stockholder.  The Participant
shall not have any rights as a stockholder with respect to any shares of Common
Stock covered by the Option until the date of the registration or issuance of
such shares following the Participant’s exercise of the Option pursuant to its
terms and conditions and payment of all amounts for and with respect to the
shares of Common Stock.  No adjustment shall be made for dividends or other
rights for which the record date is prior to the date a certificate or
certificates are issued for such shares or an uncertificated book-entry
representing such shares is made.

 

14.                               Legend.  The Participant consents to the
placing on the certificate for any shares covered by the Option of an
appropriate legend restricting resale or other transfer of such shares except in
accordance with the Securities Act of 1933 and all applicable rules thereunder.

 

15.                               Notices.  Any notice, instruction,
authorization, request, demand or other communications required hereunder shall
be in writing, and shall be delivered either by personal delivery, telegram,
telex, telecopy or similar facsimile means, by certified or registered mail,
return receipt requested, or by courier or delivery service, addressed to the
Company at the Company’s principal business office address to the attention of
the Vice President, Tax and to the Participant at the Participant’s residential
address as it appears on the books and records of the Company, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

 

16.                               Amendment and Waiver. Except as otherwise
provided herein or in the Plan, or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed, or an electronic agreement agreed to, by the Company and
the Participant.  Only a written instrument executed and delivered by, or an
electronic agreement agreed to by, the party waiving compliance hereof shall
waive any of the terms or conditions of this Agreement.  Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized director or officer of the Company other than the Participant.  The
failure of any party at any time or times to require performance of any
provisions hereof shall in no manner effect the right to enforce the same.  No
waiver by any party of any term or condition, or the breach of any term or
condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any condition, or the breach of any other term of condition.

 

5

--------------------------------------------------------------------------------


 

17.                               Dispute Resolution.  In the event of any
difference of opinion concerning the meaning or effect of the Plan or this
Agreement, such difference shall be resolved by the Committee.

 

18.                               Governing Law and Severability. The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.  The invalidity of any
provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

19.                               Transfer Restrictions. The shares of Common
Stock subject to the Option granted hereby may not be sold or otherwise disposed
of in any manner that would constitute a violation of any applicable federal or
state securities laws.  The Participant also agrees (a) that the Company may
refuse to cause the transfer of shares of Common Stock subject to the Option to
be registered on the applicable stock transfer records if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law and (b) that the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the shares of Common Stock subject to the Option.

 

20.                               Successors and Assigns.  This Agreement shall,
except as herein stated to the contrary, inure to the benefit of and bind the
legal representatives, successors and assigns of the parties hereto.

 

21.                               Option Transfer Prohibitions.  Except as
otherwise authorized by the Committee, the Option granted to the Participant
under this Agreement shall not be transferable or assignable by the Participant
other than by will or the laws of descent and distribution, and shall be
exercisable during the Participant’s lifetime only by the Participant.

 

22.                               Definitions.  For purposes of this Agreement,
the following terms shall have the meanings indicated below:

 

(a)                                 “Competition” means the Participant,
directly or indirectly, either individually or as a principal, partner,
stockholder, manager, agent, consultant, contractor, distributor, employee,
lender, investor, or as a director or officer of any corporation or association,
or in any other manner or capacity whatsoever, becomes employed by, controls,
manages, carries on, joins, lends money for, operates, engages in, establishes,
takes steps to establish, performs services for, invests in, solicits investors
for, consults for, does business with or otherwise engages in any Competing
Business (as defined in the Employment Agreement) within the Restricted Area (as
defined in the Employment Agreement).  Notwithstanding the foregoing, the
Participant may own an aggregate of not more than 2% of the outstanding stock of
any class of any corporation or other entity engaged in a Competing Business
without constituting Competition; provided, however, that the Participant does
not have the power, directly or indirectly, to control or direct the management
or affairs of any such corporation or other entity and is not involved in the
management of such corporation or other entity.  Finally, nothing herein shall
prevent the Participant from serving on any boards that he was serving on as of
the date of the termination of his employment.

 

(b)                                 “Employment Agreement” means that certain
Employment Agreement, dated December 11, 2015, entered into by and between the
Company and the Participant.

 

(c)                                  “Performance Period” means the three-year
period commencing on July 1, 2016 and ending on June 30, 2019.

 

6

--------------------------------------------------------------------------------


 

23.                               Acceptance.  The Participant, by his
acceptance of the Option, agrees to be bound by all of the terms and conditions
of this Agreement, including, without limitation, the provisions of Exhibit A,
Exhibit B, and the Plan.

 

24.                               Disclaimer of Reliance.  Except for the
specific representations expressly made by the Company in this Agreement,
Exhibit A, and Exhibit B, the Participant specifically disclaims that the
Participant is relying upon or has relied upon any communications, promises,
statement, inducements or representation(s) that may have been made, oral or
written regarding the subject matter of this Agreement.  The Participant
represents that the Participant relied solely and only on the Participant’s own
judgment in making the decision to enter into this Agreement.

 

7

--------------------------------------------------------------------------------


 

[g190861km03i001.jpg]

 

EXHIBIT A

 

[PERFORMANCE METRICS]

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

1.                                      Confidential Information, the
Participant’s Non-Disclosure Agreement and Work Product Ownership.

 

(a)                                 Confidential Information.  During the
Participant’s employment with the Company, the Company shall provide the
Participant otherwise prohibited access to certain of its Confidential
Information (as defined in the Employment Agreement) which is not known to the
Company’s competitors or within the Company’s industry generally, which was
developed by the Company over a long period of time and/or at its substantial
expense, and which is of great competitive value to the Company.

 

(b)                                 Non-Disclosure.

 

(i)                                     The Participant acknowledges and agrees
that the Confidential Information is proprietary to and a trade secret of the
Company and, as such, is a special and unique asset of the Company, and that any
disclosure or unauthorized use of any Confidential Information by the
Participant may cause irreparable harm and loss to the Company.  The Participant
understands and acknowledges that each and every component of the Confidential
Information (a) has been developed by the Company at significant effort and
expense and is sufficiently secret to derive economic value from not being
generally known to other parties, and (b) constitutes a protectable business
interest of the Company.  The Participant agrees not to dispute, contest, or
deny any such ownership rights either during or after the Participant’s
employment with the Company.  The Participant agrees to preserve and protect the
confidentiality of all Confidential Information.  The Participant agrees that
the Participant shall not at any time (whether during or after the Participant’s
employment), directly or indirectly, disclose to any unauthorized person or use
for the Participant’s own account any Confidential Information without the
Company’s consent.  Throughout the Participant’s employment and at all times
thereafter: (x) the Participant shall hold all Confidential Information in the
strictest confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all policies of the Company
protecting the Confidential Information; and (y) the Participant shall not,
directly or indirectly, utilize, disclose or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of the Participant’s duties.  Further, the Participant shall not,
directly or indirectly, use the Company’s Confidential Information to: (1) call
upon, solicit business from, attempt to conduct business with, conduct business
with, interfere with or divert business away from any customer, client, vendor
or supplier of the Company with whom or which the Company conducted business;
and/or (2) recruit, solicit, hire or attempt to recruit, solicit, or hire,
directly or by assisting others, any persons employed by the Company.  If the
Participant learns that any person or entity is taking or threatening to take
any actions which would compromise any Confidential Information, the Participant
shall promptly advise the Company’s General Counsel of all facts concerning such
action or threatened action.  The Participant shall use all reasonable efforts
to obligate all persons to whom any Confidential Information shall be disclosed
by the Participant hereunder to preserve and protect the confidentiality of such
Confidential Information.  Notwithstanding the foregoing, the Participant shall
be permitted to disclose Confidential Information

 

9

--------------------------------------------------------------------------------


 

to the extent required by law or by any court, governmental body, or any
regulatory or self-regulatory agency or to the extent reasonably necessary in
connection with any disputes between the Parties.

 

(iii)                               The Participant agrees that the Participant
shall not use or disclose any confidential or trade secret information belonging
to any former employer or third party, and the Participant shall not bring onto
the premises of the Company or onto any the Company property any confidential or
trade secret information belonging to any former employer or third party without
such third party’s consent.

 

(c)                            Return of the Company Property.  Upon the
termination of the Participant’s employment for any reason, the Participant
shall immediately return and deliver to the Company any and all Confidential
Information, software, devices, cell phones, personal data assistants, credit
cards, data, reports, proposals, lists, correspondence, materials, equipment,
computers, hard drives, papers, books, records, documents, memoranda, manuals,
e-mail, electronic or magnetic recordings or data, including all copies thereof,
which belong to the Company or relate to the Company’s business and which are in
the Participant’s possession, custody or control, whether prepared by the
Participant or others.  If at any time after termination of the Participant’s
employment the Participant determines that the Participant has any Confidential
Information in the Participant’s possession or control, the Participant shall
immediately return to the Company all such Confidential Information in the
Participant’s possession or control, including all copies and portions thereof.

 

2.                                      Non-Solicitation.  In Section 1, the
Company promised to provide the Participant certain Confidential Information. 
The Participant recognizes and agrees that:  (i) the Company has devoted a
considerable amount of time, effort, and expense to develop its Confidential
Information and business goodwill; (ii) the Company’s Confidential Information
and business goodwill are valuable assets to the Company; and (iii) any
unauthorized use or disclosure of the Confidential Information would cause
irreparable harm to the Company for which there is no adequate remedy at law,
including damage to the Company’s business goodwill.  To protect the
Confidential Information and business goodwill of the Company, the Participant
agrees to the following restrictive covenants.

 

(a)                                 Non-Solicitation.  The Participant agrees
that during the Restricted Period (as defined in the Employment Agreement),
other than in connection with the Participant’s duties under the Employment
Agreement, the Participant shall not, and shall not use any Confidential
Information to, directly or indirectly, either as a principal, manager, agent,
employee, consultant, officer, director, stockholder, partner, investor or
lender or in any other capacity, and whether personally or through other
persons:

 

(i)                                     Solicit business from, interfere with,
induce, attempt to solicit business with, interfere with, induce or do business
with any actual or prospective customer, client, supplier, manufacturer, vendor
or licensor of the Company with whom the Company did business or who the Company
solicited within the preceding two (2) years, and who or which: (1) the
Participant contacted, called on, serviced or did business with during the
Participant’s employment with the Company; (2) the Participant learned of as a
result of the Participant’s employment with the Company; or (3) about whom the
Participant received Confidential Information.  This restriction applies only to
business which is in the scope of services or products provided by the Company
or any affiliate thereof; or

 

10

--------------------------------------------------------------------------------


 

(ii)                                  Solicit, induce or attempt to solicit or
induce, engage or hire, on behalf of the Participant or any other person or
entity, any person who is an employee or consultant of the Company or who was
employed or engaged by the Company within the preceding twelve (12) months.

 

(b)                                 Remedies.  The Participant acknowledges that
the restrictions contained in Section 1 and Section 2, in view of the nature of
the Company’s business, are reasonable and necessary to protect the Company’s
legitimate business interests, business goodwill and reputation, and that any
violation of these restrictions would result in irreparable injury and
continuing damage to the Company, and that money damages would not be a
sufficient remedy to the Company for any such breach or threatened breach. 
Therefore, the Participant agrees that the Company shall be entitled to a
temporary restraining order and injunctive relief restraining the Participant
from the commission of any breach or threatened breach of Section 1 or
Section 2, without the necessity of establishing irreparable harm or the posting
of a bond, and to recover from the Participant damages incurred by the Company
as a result of the breach, as well as the Company’s attorneys’ fees, costs and
expenses related to any breach or threatened breach of this Agreement and
enforcement of this Agreement, subject to the cap on legal fees in Article V.B.
of the Employment Agreement.  Nothing contained in this Agreement shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for any breach or threatened breach, including, without limitation, the
recovery of money damages, attorneys’ fees, and costs, subject to the cap on
legal fees in Article V.B. of the Employment Agreement.  The existence of any
claim or cause of action by the Participant against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the restrictive covenants contained in Section 1
or Section 2, or preclude injunctive relief.

 

(c)                                  Reasonableness.  The Participant hereby
represents to the Company that the Participant has read and understands, and
agrees to be bound by, the terms of this Exhibit B.  The Participant
acknowledges that the geographic scope and duration of the covenants contained
in this Exhibit B are fair and reasonable in light of (i) the nature and wide
geographic scope of the operations of the Company’s business; (ii) the
Participant’s level of control over and contact with the business in the
Restricted Area; and (iii) the amount of compensation, trade secrets and
Confidential Information that the Participant is receiving in connection with
the Participant’s employment by the Company.  It is the desire and intent of the
Parties that the provisions of this Exhibit B be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, the Participant and the
Company hereby waive any provision of applicable law that would render any
provision of this Exhibit B invalid or unenforceable.  Except as otherwise
expressly set forth in the Employment Agreement, this Agreement and this
Exhibit B, as of the Effective Date (as defined in the Employment Agreement),
there are no other restrictive covenants that would restrict the Participant’s
activities following his termination of employment.

 

(d)                                 Reformation.  The Company and the
Participant agree that the foregoing restrictions set forth in this Exhibit B
are reasonable under the circumstances and that a breach of the covenants
contained in this Exhibit B may cause irreparable injury to the Company.  The
Participant understands that the foregoing restrictions may limit the
Participant’s ability to engage in certain businesses anywhere in or involving
the Restricted Area during the Restricted Period, but acknowledges that the
Participant shall receive Confidential Information and trade secrets, as well as
sufficiently high remuneration and other benefits

 

11

--------------------------------------------------------------------------------


 

as an employee of the Company to justify such restrictions.  If any of the
aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the Parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced.  By agreeing to this
contractual modification prospectively at this time, the Company and the
Participant intend to make this provision enforceable under the law or laws of
all applicable jurisdictions so that the entire agreement not to compete and
this Exhibit B as prospectively modified shall remain in full force and effect
and shall not be rendered void or illegal.

 

(e)                                  Tolling.  If the Participant violates any
of the restrictions contained in this Section 2, the Restricted Period shall be
suspended and shall not run in favor of the Participant until such time that the
Participant cures the violation to the satisfaction of the Company; the period
of time in which the Participant is in breach shall be added to the Restricted
Period for such restrictive covenant(s).

 

(f)                                   Notice.  If the Participant, in the
future, seeks or is offered employment, or any other position or capacity with
another company or entity, the Participant agrees to inform each new employer or
entity, before accepting employment, of the existence of the restrictions in
Section 1 and Section 2. The Company shall be entitled to advise such person or
subsequent employer of the provisions of Section 1 and Section 2 and to
otherwise deal with such person to ensure that the provisions of Section 1 and
Section 2 are enforced and duly discharged.

 

12

--------------------------------------------------------------------------------